DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-8 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1)  in view of Chan et al. (Chan – US 4,983,804) and Kato et al. (Kato – US 2021/0367325 A1).

As to claim 1, Inoue discloses a method of manufacturing an RFID device, comprising:
attaching or adhering an antenna (Inoue: FIG. 1 the antenna 3) to a substrate (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1 the base member 4: A plurality of bump electrodes 2 are formed on an RFID chip 1 and electrically connected to an antenna 3. The RFID chip 1 has a length of 0.15 mm, a width of 0.15 mm, and a thickness of about 20 .mu.m, preferably, a length of 2 mm, a width of 2 mm, and a thickness of about 750 .mu.m. The antenna 3 is formed by patterning a conductive paste having conductive particles on a surface of a base member 4 and may be conducted in plane and thickness directions of the conductive paste. The base member 4 is formed of a resin film or paper and has a thickness between 5 .mu.m and 500 .mu.m. An insulating resin 5 covers parts of the RFID chip 1, the antenna 3, and the member 4. A surface or superficial layer sheet 6 is bonded to cover upper surfaces of the RFID chip 1 or the antenna 3 and the base member 4),
coupling an RFID chip to the antenna (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation).

While Inoue discloses a method of attaching an RFID chip to an antenna using an external heat for bonding the RFID chip to the antenna to complete a RFID tag (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation), Inoue does not explicitly disclose the method steps of attaching the RFID chip to the antenna without externally applied heat as recited in the method steps of increasing the temperature of antenna, without externally applied heat, to reduce the resistance of the antenna from an initial resistance to a final resistance.
However, it has been known in the art of circuit bonding to implement the method steps of bonding electronic devices , without externally applied heat, as suggested by Chan, which discloses the method steps of bonding electronic devices , without externally applied heat (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area).
Therefore, in view of teachings by Inoue and Chan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue to include substitute a known bonding process using electromagnetic field as recited in the method steps of  increasing the temperature of antenna, without externally applied heat, as suggested by Chan. The motivation for this is to selectively bonding electronic components using electromagnetic field (Chan: column 3 lines 13-36).

While the combination of Inoue and Chan discloses  a method of using the electromagnetic field to generate heat for bonging electronic devices (Chan: column 3 lines 13-36) upon harden of a curable component when temperature is lowered (Inoue: [0040]-[0041] and FIG. 1: When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation) , the combination of Inoue and Chan does not explicitly disclose the electromagnetic field  increasing the temperature of antenna/ ferromagnetic material, to reduce the resistance of the antenna from an initial resistance to a final resistance.
However, it has been known in the art of electromagnetic filed implementation to include the electromagnetic field  increasing the temperature of antenna/ ferromagnetic material, to reduce the resistance of the antenna from an initial resistance to a final resistance, as suggested by Kato, which discloses the electromagnetic field  increasing the temperature of antenna/ ferromagnetic material, to reduce the resistance of the antenna from an initial resistance to a final resistance (Kato: [0042]-[0043], and FIG. 1: the energy of the electromagnetic wave received from the microwave oven is divided into the energy of re-radiating the received electromagnetic wave from the antenna pattern and the energy of generating heat in the antenna pattern. Here, the re-radiating energy is large when the radiation resistance of the antenna pattern is large, and the amount of heat generated in the antenna pattern is large when the metal resistance of the antenna pattern is large.).

Therefore, in view of teachings by Inoue, Chan, and Kato, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue and Chan to include the electromagnetic field  increasing the temperature of antenna/ ferromagnetic material, to reduce the resistance of the antenna from an initial resistance to a final resistance, as suggested by Kato. The motivation for this is to change temperature generated in an antenna using electromagnetic field (Chan: column 3 lines 13-36).

As to claim 2, Inoue, Chan, and Kato discloses the limitations of claim 1 further comprising the method of claim 1, wherein increasing the temperature of the antenna comprises causing current flow through the antenna (Kato: Abstract, [0009]-[0010], [0027]-[0031], [0059], and FIG. 1: when the RFID tag 1 is irradiated with a radio wave of the second frequency higher than the first frequency, the antenna pattern 9 can reflect the electromagnetic wave of the second frequency because the antenna pattern 9 has a length of ½ wavelength with respect to the electromagnetic wave of the second frequency, and the induced current hardly flows through the antenna pattern 9).

As to claim 3, Inoue, Chan, and Kato discloses the limitations of claim 2 further comprising the method of claim 2, wherein current flow through the antenna is induced by exposing the antenna to a changing magnetic field (Kato: Abstract, [0009]-[0010], [0027]-[0031], [0059], and FIG. 1: when the RFID tag 1 is irradiated with a radio wave of the second frequency higher than the first frequency, the antenna pattern 9 can reflect the electromagnetic wave of the second frequency because the antenna pattern 9 has a length of ½ wavelength with respect to the electromagnetic wave of the second frequency, and the induced current hardly flows through the antenna pattern 9).

As to claim 4, Inoue, Chan, and Kato discloses the limitations of claim 3 further comprising the method of claim 3, wherein the temperature of the antenna (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area and Kato: Abstract, [0009]-[0010], [0027]-[0031], [0059], and FIG. 1: when the RFID tag 1 is irradiated with a radio wave of the second frequency higher than the first frequency, the antenna pattern 9 can reflect the electromagnetic wave of the second frequency because the antenna pattern 9 has a length of ½ wavelength with respect to the electromagnetic wave of the second frequency, and the induced current hardly flows through the antenna pattern 9) is increased to a maximum value to reduce the resistance of the antenna and then the temperature of the antenna is decreased while continuing to reduce the resistance of the antenna (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation).

As to claim 5, Inoue, Chan, and Kato discloses the limitations of claim 4 further comprising the method of claim 4, wherein the temperature of the antenna is increased and decreased without varying the manner in which the magnetic field is changed (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area and Kato: Abstract, [0009]-[0010], [0027]-[0031], [0059], and FIG. 1: when the RFID tag 1 is irradiated with a radio wave of the second frequency higher than the first frequency, the antenna pattern 9 can reflect the electromagnetic wave of the second frequency because the antenna pattern 9 has a length of ½ wavelength with respect to the electromagnetic wave of the second frequency, and the induced current hardly flows through the antenna pattern 9).

As to claim 6, Inoue, Chan, and Kato discloses the limitations of claim 4 further comprising the method of claim 4, wherein the temperature of the antenna is substantially constant when the resistance of the antenna has decreased to the final resistance (Kato: Abstract, [0009]-[0010], [0027]-[0031], [0042]-[0043], [0059], and FIG. 1: when the RFID tag 1 is irradiated with a radio wave of the second frequency higher than the first frequency, the antenna pattern 9 can reflect the electromagnetic wave of the second frequency because the antenna pattern 9 has a length of ½ wavelength with respect to the electromagnetic wave of the second frequency, and the induced current hardly flows through the antenna pattern 9).

As to claim 7, Inoue, Chan, and Kato discloses the limitations of claim 3 further comprising the method of claim 3, further comprising monitoring a voltage or current of a magnetic field generator applying the changing magnetic field to assess the processing of the antenna (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area and Kato: Abstract, [0009]-[0010], [0027]-[0031], [0042]-[0043], [0059], and FIG. 1: when the RFID tag 1 is irradiated with a radio wave of the second frequency higher than the first frequency, the antenna pattern 9 can reflect the electromagnetic wave of the second frequency because the antenna pattern 9 has a length of ½ wavelength with respect to the electromagnetic wave of the second frequency, and the induced current hardly flows through the antenna pattern 9).

As to claim 9, Inoue, Chan, and Kato discloses the limitations of claim 1 further comprising the method of claim 1, wherein decreasing the resistance of the antenna also changes a resonant frequency of the antenna (Kato: [0042]-[0043], and FIG. 1: the energy of the electromagnetic wave received from the microwave oven is divided into the energy of re-radiating the received electromagnetic wave from the antenna pattern and the energy of generating heat in the antenna pattern. Here, the re-radiating energy is large when the radiation resistance of the antenna pattern is large, and the amount of heat generated in the antenna pattern is large when the metal resistance of the antenna pattern is large.).

As to claim 10, Inoue, Chan, and Kato discloses the limitations of claim 1 further comprising the method of claim 1, wherein the antenna is heated before the RFID chip is coupled to the antenna (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation and Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area).

As to claim 11, Inoue, Chan, and Kato discloses the limitations of claim 1 further comprising the method of claim 1, wherein
the RFID chip is associated to the antenna before the antenna is heated (Kato: [0042]-[0043], and FIG. 1: the energy of the electromagnetic wave received from the microwave oven is divided into the energy of re-radiating the received electromagnetic wave from the antenna pattern and the energy of generating heat in the antenna pattern. Here, the re-radiating energy is large when the radiation resistance of the antenna pattern is large, and the amount of heat generated in the antenna pattern is large when the metal resistance of the antenna pattern is large.), and
applying heat to the antenna also couples the RFID chip to the antenna (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation and Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area).

As to claim 16, Inoue, Chan, and Kato disclose the limitations of claim 1 further comprising the method of claim 1, wherein increasing the temperature of the antenna comprises applying heat only to portions of the substrate in contact with or directly adjacent to the antenna and not to portions of the substrate spaced from the antenna (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation).

As to claim 18, Inoue, Chan, and Kato disclose the limitations of claim 1 further comprising the method of claim 1, wherein the configuration of the antenna limits the maximum temperature of the antenna (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation).

As to claim 19, Inoue, Chan, and Kato discloses all the method of manufacturing an RFID device limitations as claimed that mirrors the method of manufacturing an RFID device in claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of manufacturing an RFID device, comprising:
attaching an antenna (Inoue: FIG. 1 the antenna 3) to a substrate (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1 the base member 4: A plurality of bump electrodes 2 are formed on an RFID chip 1 and electrically connected to an antenna 3. The RFID chip 1 has a length of 0.15 mm, a width of 0.15 mm, and a thickness of about 20 .mu.m, preferably, a length of 2 mm, a width of 2 mm, and a thickness of about 750 .mu.m. The antenna 3 is formed by patterning a conductive paste having conductive particles on a surface of a base member 4 and may be conducted in plane and thickness directions of the conductive paste. The base member 4 is formed of a resin film or paper and has a thickness between 5 .mu.m and 500 .mu.m. An insulating resin 5 covers parts of the RFID chip 1, the antenna 3, and the member 4. A surface or superficial layer sheet 6 is bonded to cover upper surfaces of the RFID chip 1 or the antenna 3 and the base member 4);
associating an RFID chip to the antenna with an adhesive (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation); and
increasing the temperature of the antenna (Kato: [0042]-[0043], and FIG. 1: the energy of the electromagnetic wave received from the microwave oven is divided into the energy of re-radiating the received electromagnetic wave from the antenna pattern and the energy of generating heat in the antenna pattern. Here, the re-radiating energy is large when the radiation resistance of the antenna pattern is large, and the amount of heat generated in the antenna pattern is large when the metal resistance of the antenna pattern is large.), without externally applied heat, to cure the adhesive (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area).

As to claim 20, Inoue, Chan, and Kato discloses all the system for manufacturing an RFID device limitations as claimed that mirrors the method of manufacturing an RFID device in claim 1; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system for manufacturing an RFID device, comprising:
an antenna application station (Inoue: FIG. 5-9) configured to attach an antenna (Inoue: FIG. 1 the antenna 3) to a substrate (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1 the base member 4: A plurality of bump electrodes 2 are formed on an RFID chip 1 and electrically connected to an antenna 3. The RFID chip 1 has a length of 0.15 mm, a width of 0.15 mm, and a thickness of about 20 .mu.m, preferably, a length of 2 mm, a width of 2 mm, and a thickness of about 750 .mu.m. The antenna 3 is formed by patterning a conductive paste having conductive particles on a surface of a base member 4 and may be conducted in plane and thickness directions of the conductive paste. The base member 4 is formed of a resin film or paper and has a thickness between 5 .mu.m and 500 .mu.m. An insulating resin 5 covers parts of the RFID chip 1, the antenna 3, and the member 4. A surface or superficial layer sheet 6 is bonded to cover upper surfaces of the RFID chip 1 or the antenna 3 and the base member 4);
a heating station configured to increase the temperature (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation), without externally applied heat, of the antenna (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, and FIG. 1 the planar coils 23-24: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area); and
a chip application station (Inoue: FIG. 5-9) configured to associate an RFID chip to the antenna with an adhesive (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation), wherein the heating station is configured to apply heat to the antenna so as to reduce the resistance of the antenna from an initial resistance to a final resistance (Kato: [0042]-[0043], and FIG. 1: the energy of the electromagnetic wave received from the microwave oven is divided into the energy of re-radiating the received electromagnetic wave from the antenna pattern and the energy of generating heat in the antenna pattern. Here, the re-radiating energy is large when the radiation resistance of the antenna pattern is large, and the amount of heat generated in the antenna pattern is large when the metal resistance of the antenna pattern is large.) and/or to cure the adhesive (Inoue: [0034]-[0035], [0039]-[0042], and FIG. 1: In general, the base member 4 and the RFID chip 1 are heated at a temperature between 50.degree. C. and 150.degree. C. When the binder resin is softened, the RFID chip 1 is mounted so that the bump electrodes 2 contact a design position of the antenna 3. When heating the base member 4 and the RFID chip 1 stops, the temperature of the softened binder resin is lowered, and the binder resin is re-cured (re-hardened). The bump electrodes 2 are bonded and fixed to the antenna 3 using the present operation).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1)  in view of Chan et al. (Chan – US 4,983,804) and Kato et al. (Kato – US 2021/0367325 A1) and further in view of Zai et al. (Zai – US 2020/0106538 A1).

As to claim 8, Inoue, Chan, and Kato disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the resistance of the antenna is decreased without changing a resonant frequency of the antenna.
However, it has been known in the art of radio communication to implement the resistance of the antenna is decreased without changing a resonant frequency of the antenna, a suggested by Zai, which discloses the resistance of the antenna is decreased without changing a resonant frequency of the antenna (Zai: Abstract, [0055]-[0058], and FIG. 1: one or more interrogator devices transmit first RF signals (e.g., RF signals 103) having a first center frequency and, in response to receiving the first RF signals, one or more target devices transmit second RF signals (e.g., RF signals 105) having a second center frequency different from the first center frequency. In this manner, receive antennas on the one or more interrogator devices can be configured to respond to RF signals about the second center frequency, improving the ability of the interrogator devices to receive RF signals from target devices in cluttered and/or noisy environments).
Therefore, in view of teachings by Inoue, Chan, Kato, and Zai it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue, Chan, and Kato to include the resistance of the antenna is decreased without changing a resonant frequency of the antenna, as suggested by Zai. The motivation for this is to implement a known alternative method using suitable frequency signals in a radio frequency communication system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1)  in view of Chan et al. (Chan – US 4,983,804) and Kato et al. (Kato – US 2021/0367325 A1) and further in view of Jesme et al. (Jesme – US 2019/0334230 A1).

As to claim 12, Inoue, Chan, and Kato disclose the limitations of claim 1 further comprising the method of claim 1, wherein
increasing the temperature of the antenna includes transmitting energy to the antenna over a defined frequency band (Chan: column 2 lines 22- column 3 lines 36, column 4 lines 3-49, FIG. 1 the planar coils 23-24, and FIG. 5-12: Returning to FIGS. 1 and 2, the flexible circuit is soldered to the printed circuit board by bringing the pads, e.g., 22, on the underside of the flex circuit into contact with the solder mounds, e.g., 17. An alternating current of opposite polarity is then supplied to two planar coils, 23 and 24, located above and below the flex circuit and circuit boards. This produces an electromagnetic field which inductively heats the ferromagnetic material, 19 or 21, sufficiently to cause the solder in the vicinity of the material to melt. That is, solder on the pads such as 16 which are typically approximately 0.5 mm or less from the material, 19, will melt and form a solder joint with the flexible circuit, while the solder bonding components, 18 and 28, typically approximately 1 cm or more from the material, will be unaffected. The ferromagnetic material will continue to heat up until its Curie temperature is reached, at which time it will lose its magnetic properties along with its inductive heating capabilities. Thus, the operation is self-regulating. By supplying opposite polarity current to the pair of coils, 23 and 24, the localized nature of the heating is enhanced since the field from each coil will add up in the space between the coils but will tend to cancel each other outside this area), except for the claimed limitations of
the transmission of energy to the antenna is based at least in part on a Q factor of the antenna.
However, it has been known in the art of radio communication to implement the transmission of energy to the antenna is based at least in part on a Q factor of the antenna, as suggested by Jesme, which discloses the transmission of energy to the antenna is based at least in part on a Q factor of the antenna (Jesme: Abstract, [0072], and FIG. 1:  The quality factor, Q, is an indicator of the ability to transfer power from a NFC reader to the tag, with higher Q generally enabling better power transfer. In many implementations, power transfer to an NFC tag is generally optimized when the resonant frequency of the tag is at 13.56 MHz).
Therefore, in view of teachings by Inoue, Chan, Kato, and Jesme it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue, Chan, and Kato to include the transmission of energy to the antenna is based at least in part on a Q factor of the antenna, as suggested by Jesme. The motivation for this is to improve communications of devices in a radio frequency communication system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1)  in view of Chan et al. (Chan – US 4,983,804), Kato et al. (Kato – US 2021/0367325 A1) and Jesme et al. (Jesme – US 2019/0334230 A1) and further in view of Zai et al. (Zai – US 2020/0106538 A1).

As to claim 13, Inoue, Chan, Kato, and Jesme disclose the limitations of claim 12 except for the claimed limitations of the method of claim 12, wherein energy is transmitted to the antenna using shaped noise.
However, it has been known in the art of radio communication to implement wherein energy is transmitted to the antenna using shaped noise, as suggested by Zai, which discloses wherein energy is transmitted to the antenna using shaped noise (Zai: Abstract, [0058], and FIG. 1: i n some embodiments, waveform generator 110 may be configured to generate RF signals to be transmitted by the interrogator 102 using transmit antenna 114. Waveform generator 110 may be configured to generate any suitable type(s) of RF signals. In some embodiments, waveform generator 110 may be configured to generate frequency modulated RF signals, amplitude modulated RF signals, and/or phase modulated RF signals. Non-limiting examples of modulated RF signals, any one or more of which may be generated by waveform generator 110, include linear frequency modulated signals (also termed “chirps”), non-linearly frequency modulated signals, binary phase coded signals, signals modulated using one or more codes (e.g., Barker codes, bi-phase codes, minimum peak sidelobe codes, pseudo-noise (PN) sequence codes, quadri-phase codes, poly-phase codes, Costas codes, Welti codes, complementary (Golay) codes, Huffman codes, variants of Barker codes, Doppler-tolerant pulse compression signals, impulse waveforms, noise waveforms, and non-linear binary phase coded signals). Waveform generator 110 may be configured to generate continuous wave RF signals or pulsed RF signals. Waveform generator 110 may be configured to generate RF signals of any suitable duration (e.g., on the order of microseconds, milliseconds, or seconds)).
Therefore, in view of teachings by Inoue, Chan, Kato, Jesme and Zai it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue, Chan, Kato and Jesme to include wherein energy is transmitted to the antenna using shaped noise, as suggested by Zai. The motivation for this is to implement a known alternative method using suitable waveform signals in a radio frequency communication system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1)  in view of Chan et al. (Chan – US 4,983,804), Kato et al. (Kato – US 2021/0367325 A1) and Jesme et al. (Jesme – US 2019/0334230 A1) and further in view of Cotner (Cotner – US 2012/0155640 A1).

As to claim 14, Inoue, Chan, Kato, and Jesme disclose the limitations of claim 12 except for the claimed limitations of the method of claim 12, wherein energy is transmitted to the antenna using a modulated carrier driven by a pseudo-random number generator.
However, it has been known in the art of radio communication to implement energy is transmitted to the antenna using a modulated carrier driven by a pseudo-random number generator, a suggested by Cotner, which discloses energy is transmitted to the antenna using a modulated carrier driven by a pseudo-random number generator (Cotner: Abstract, [0058], and FIG. 1: a message signal includes instructions to enable generating a synchronization signal having encoded therein a synchronization key, modulating the synchronization signal using Gaussian noise generated by a pseudo-random number generator, modulating the message signal using Gaussian noise generated by the pseudo-random number generator, and synchronizing the message signal including demodulating the synchronization signal based on the synchronization key. The synchronization signal and the message signal appear as random noise).
Therefore, in view of teachings by Inoue, Chan, Kato, Jesme and Cotner it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue, Chan, Kato, and Jesme to include energy is transmitted to the antenna using a modulated carrier driven by a pseudo-random number generator, as suggested by Cotner. The motivation for this is to implement a known alternative method using suitable modulated signals in a radio frequency communication system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1) in view of Chan et al. (Chan – US 4,983,804), Kato et al. (Kato – US 2021/0367325 A1), Jesme et al. (Jesme – US 2019/0334230 A1), and further in view of Tuttle (Tuttle – US 2009/0257473 A1).

As to claim 15, Inoue, Chan, Kato and Jesme disclose the limitations of claim 12 except for the claimed limitations of the method of claim 12, wherein energy is transmitted to the antenna using a hopping signal.
However, it has been known in the art of radio communication to implement energy is transmitted to the antenna using a hopping signal, as suggested by Tuttle, which discloses energy is transmitted to the antenna using a hopping signal (Tuttle: Abstract, [0025], [0027], and FIG. 3: Previous designs for generating each RFID interrogator frequency in a hopping sequence use PLL designs for synthesizers, which have a gap between hops and generally take more than 200 microseconds to settle after changing to the next frequency. It is advantageous to speed up or eliminate the settling time and gaps, thereby enabling speed up of the frequency hopping process and eliminating the gap's negative effect on reliability of reading a RFID tag response during a gap).
Therefore, in view of teachings by Inoue, Chan, Kato, Jesme and Tuttle it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue, Chan, Kato and Jesme to include wherein energy is transmitted to the antenna using a hopping signal, as suggested by Tuttle. The motivation for this is to implement a known alternative method in a radio frequency communication system in order to minimize interference of radio signals.

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue – US 2007/0007344 A1) in view of Chan et al. (Chan – US 4,983,804), and Kato et al. (Kato – US 2021/0367325 A1) and further in view of Saxberg (Saxberg – US 2021/022032 A1).

As to claim 17, Inoue, Chan, and Kato disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the substrate is non-planar.
However, it has been known in the art of radio communication to implement the substrate is non-planar, as suggested by Saxberg, which discloses the substrate is non-planar (Saxberg: Abstract, [0046], [0075], [0078], [0085], and FIG. 4: FIG. 4 shows a labelled item 101. A label 2 is attached onto the surface of an item 100. The label can be affixed to the surface of an item (article) 100 through an adhesive layer 4 so as to form a labelled item 101. Adhesive layer provides adhesion i.e. adheres or bonds the label to the surface of the item. The adhesive layer of the label should have a suitable adhesion i.e. tack (stickiness) in order to stick to an item during labelling process.).
Therefore, in view of teachings by Inoue, Chan, Kato, and Saxberg it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag manufacturing of Inoue, Chan, and Kato to include the substrate is non-planar, as suggested by Saxberg. The motivation for this is to attach an RFID label/tag into a surface of an item.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kato, US 2019/0081402 A1, discloses wireless communication device.
Wakita et al., US 2018/0210337 A1, discloses production method for antenna substrate, production method for antenna substrate with wiring line and electrode, and production method for RFID element.
Lee et al., US 2013/0139380 A1, discloses chip bonding apparatus and chip bonding method using the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684